AO 93 (Rev. 11/13) Search and Seizure Warrant

UNITED STATES DISTRICT COURT

for the
Middle District of North Carolina

  

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

EMOTET BOTNET DISTRIBUTION SERVERS

Case No. | {7 ( Vs =

ee ee ee

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the District of Multiple
(identify the person or describe the property to be searched and give its location):

See Attachment A

 

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

See Attachment B

YOU ARE COMMANDED to execute this warrant on or before (id: i OX / ‘fe ( (not to exceed 14 days)
C1 in the daytime 6:00 a.m. to 10:00 p.m. Mat any time in the day or night because good cause has been established.

 

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to The Honorable L. Patrick Auld
(United States Magistrate Judge)

 

@ Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

@ for 30 days (not to exceed 30) © until, the facts justifying, the later specificity of

Date and time issued: ZS Ca soe (\ A: af
“— Judge's signature

City and state: Greensboro, North Carolina L. Patrick Auld, U.S. Magistrate Judge

Printed name and title

 

 

 

 

 

Case 1:21-mj-00034-LPA Document5 Filed 04/07/21 Page 1of3
AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

 

Return

 

Case No.: Date and time warrant executed: Copy of warrant and inventory left with:

[.2( Ms af ol/r5/wrl- 0L/0%/Wvl Reqistvay ov IE Unenow, CEAT

 

 

 

Inventory made in the presence of :

 

Inventory of the property taken and name of any person(s) seized:

Eleotvonically Sreved Whrymation, +nat consrrrts Widence ond /ov instvwmentalities of the
Emotet oornet compurey fyand and conspivary wsed vy the adminstvatvys of tHe
Emottt Wornes 10 communicate With am distreuiy les to Wom Computers To Inters

Anum with emote malware, fom ke wmpuiey sees \ocartd in the Vaited
States +iak Most sme domains listtd In Atracament Qh.

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

Date: 03/1I|1oul fo -—

& Executing officer's signature

Bia Newman, Speial Agent
Printed name and title

 

 

 

Case 1:21-mj-00034-LPA Document5 Filed 04/07/21 Page 2 of 3
oom nee +
' .

— or

7 . media identified i in Attachment A: ~ oS Ae a |

"ATTACHMENT B-
” PARTICULAR THINGS TO BE Seize ‘

tt

This warrant authorizes the use’ of remote access techniques to search |

oe the electronic storage tiedia identified in Attachment A and: to seize or copy

from the electronic: storage media identiied in Attachment Ai any. dleoteonically *

a

aoe information, including bit Bot limited. to web shells, ‘used by, the " -

. to victim computers to infect then with Bmstet ¢ malvae, as evidence. andlor _
. ‘instruméntalities of the Bniotet botnet oniguter fraud and conspiracy in |
.Yiolation- of Title 18; United States Code, Sections LoRDanenA) (computer:

; fraud) and 871. (Conspiracy to commit computes x fra.

v-

This warrant does not authorize the seizure. ‘of any tangible’ property. . : :

w

. Except as- provided above, this warrant does not mathorize the seizure or’

A

- ‘copying: of any content ‘fron: ‘the. electronic storage ‘miedia identified. in: '

Attachment At or: ‘the alteration of the fanetionality of the: clectrénio sioiage "

“ st

“od

Paget of

"Case 1:21-mj-00034-LPA Document 5’ Filed 04/07/2t Page 3 of 3

 
